UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7125



JOHN LEE CAMERON,

                                              Plaintiff - Appellant,

          versus


P. DOUGLAS TAYLOR, Warden, in his individual
capacity; SAMUEL LATTA, Major, in his individ-
ual capacity; SERGEANT HOUSEY, in his individ-
ual capacity; RICHARD S. NAJJAR, in his indi-
vidual capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CA-98-2026-5-24AK)


Submitted:   November 4, 1999           Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Cameron, Appellant Pro Se. Morgan Stuart Templeton, Isaac
McDuffie Stone, III, LAW OFFICE OF DUFFIE STONE, Beaufort, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Lee Cameron appeals the district court’s order adopting

the magistrate judge’s recommendation and denying relief on his 42

U.S.C.A. § 1983 (West Supp. 1999) complaint.   We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.      See Cameron v.

Taylor, No. CA-98-2026-5-24AK (D.S.C. July 29, 1999).     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                             AFFIRMED




                                2